                  Case 19-10210-LSS             Doc 709       Filed 07/12/19         Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11

In re                                                         Case No.: 19-10210 (LSS)

                                                              (Jointly Administered)
CR Holding Liquidating, Inc., et al.,1
                                                               Hearing Date: August 19, 2019 at 2:00 p.m. (ET)
                           Debtors.                            Obj. Deadline: July 26, 2019 at 4:00 p.m. (ET)




                 DEBTORS’ MOTION FOR AN ORDER, PURSUANT TO
            SECTION 105(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY
              RULE 9019, AUTHORIZING AND APPROVING SETTLEMENT
               AND RELEASE AGREEMENT WITH THE VINTAGE SHOP

          CR Holding Liquidating, Inc. and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases hereby move this Court (this

“Motion”) for entry of an order substantially in the form attached hereto as Exhibit A (the

“Proposed Order”), pursuant to section 105(a) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), approving the settlement agreement (the “Settlement Agreement”)2 by and

among The Vintage Shop (“Vintage”) and the Debtors. In support of this Motion, the Debtors

respectfully represent as follows:

                                      JURISDICTION AND VENUE

          1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

1
   The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456). The Debtors’ headquarters are located at 3111 Camino Del Rio N. Suite 400, San Diego, CA 92108.
2
    A copy of the Settlement Agreement is annexed hereto as Exhibit B.
                Case 19-10210-LSS       Doc 709      Filed 07/12/19    Page 2 of 7



Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)

and, pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final judgment or

order with respect to the Motion if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

       2.       Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.       The statutory predicates for the relief requested herein are section 105(a) of the

Bankruptcy Code and Bankruptcy Rule 9019.

                                        BACKGROUND

A.     General Background

       4.       On February 3, 2019 (the “Petition Date”), each of the Debtors commenced a

voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. The Court has entered an order for joint administration of

these cases [D.I. 75].

       5.       On February 14, 2019, Region 3 of the Office of the United States Trustee (the

“U.S. Trustee”) appointed a seven-member Official Committee of Unsecured Creditors (the

“Committee”). No trustee or examiner has been appointed.

       6.       Further information regarding the Debtors’ business operations, the events leading

up to the Petition Date and the facts and circumstances further supporting the relief requested

herein are set forth in the Declaration of Brian M. Cashman, Chief Restructuring Officer of

Charlotte Russe Holding, Inc., in Support of Debtors’ Chapter 11 Petitions and First Day

Motions [D.I. 3].




                                                 2
                Case 19-10210-LSS             Doc 709       Filed 07/12/19        Page 3 of 7



B.      The Settlement Agreement

        7.       Prior to the Petition Date, Vintage provided certain goods to the Debtors. The

Debtors’ records indicate that, following the Petition Date, the Debtors made a payment in the

amount of $37,536.00 (the “Transfer”) to Vintage for goods that the Debtors never received.

        8.       On April 8, 2019, Vintage filed proofs of claim numbered 356 and 357 (the

“Proofs of Claim”) against certain of the Debtors, each asserting a general unsecured claim in the

amount of $264,397.20 for goods that Vintage sold to the Debtors.

        9.       On May 15, 2019, the Debtors sent a letter to Vintage demanding the repayment

of the Transfer and stating that the failure to do so would result in the Debtors pursuing all

available remedies against Vintage.

        10.      To resolve any disputes regarding the Transfer and the Proofs of Claim, the

Debtors and Vintage have entered into the Settlement Agreement. The pertinent terms of the

Settlement Agreement are summarized below:3

                    Within two (2) business days following the date that an order approving the
                     Settlement Agreement under Bankruptcy Rule 9019 (the “Approval Order”)
                     becomes final and non-appealable, Vintage shall pay, or cause to be paid to
                     the Debtors the amount of $18,768.00 (the “Settlement Payment”).

                    Effective immediately upon Vintage’s remittance of the Settlement Payment
                     to the Debtors, the Debtors and the Debtors’ estates, each on their own behalf
                     and on behalf of their successors, assigns, affiliates, and representatives
                     (including any current or subsequently appointed committees, chapter 11 or
                     chapter 7 trustee and/or any trustee of a liquidating trust or similar fiduciary
                     under any confirmed plan and/or other mechanism) (collectively, the
                     “Releasing Debtor Parties”) forever discharge Vintage, its directors, officers,
                     stockholders representatives, attorneys, agents, employees, and their
                     successors, and all others acting, alleged or purporting to act or to have acted
                     on behalf of, in concert with, or at the direction of any of them (collectively,
                     the “Released Vintage Parties”), of and from any and all manner of actions,

3
   This summary is for informational purposes only and is not intended to modify in any way the terms and
conditions of the Settlement Agreement. To the extent that there is any inconsistency between the terms described
herein and the terms of the Settlement Agreement, the terms of the Settlement Agreement shall control. Capitalized
terms used but not otherwise defined in this summary shall have the meanings ascribed to such terms in the
Settlement Agreement.
                                                        3
              Case 19-10210-LSS        Doc 709      Filed 07/12/19     Page 4 of 7



                  causes of action, suits, debts (including the Transfer), accounts, covenants,
                  contracts, controversies, agreements, variances, damages, judgments, claims,
                  demands, duties and obligations of any nature whatsoever, whether present or
                  future, whether known or unknown, whether suspected or unsuspected,
                  whether liquidated or unliquidated, whether matured or unmatured, which the
                  Releasing Debtor Parties, now have, or can, shall or may have at any time
                  against the Released Vintage Parties related to the Transfer.

                 Effective immediately upon Vintage’s remittance of the Settlement Payment
                  to the Debtors, Vintage, its directors, officers, stockholders representatives,
                  attorneys, agents, employees, and their successors, and all others acting,
                  alleged or purporting to act or to have acted on behalf of, in concert with, or at
                  the direction of any of them (collectively, the “Releasing Vintage Parties”)
                  forever discharge the Debtors and the Debtors’ estates, each on their own
                  behalf and on behalf of their successors, assigns, affiliates, and representatives
                  (including any current or subsequently appointed committees, chapter 11 or
                  chapter 7 trustee and/or any trustee of a liquidating trust or similar fiduciary
                  under any confirmed plan and/or other mechanism) (collectively, the
                  “Released Debtor Parties”) of and from any and all manner of actions, causes
                  of action, suits, debts, accounts, covenants, contracts, controversies,
                  agreements, variances, damages, judgments, claims (including the amounts
                  asserted in the Proofs of Claim, which are hereby waived and released, and
                  shall be marked as disallowed and expunged on the claims register maintained
                  in these chapter 11 cases), demands, duties and obligations of any nature
                  whatsoever, whether present or future, whether known or unknown, whether
                  suspected or unsuspected, whether liquidated or unliquidated, whether
                  matured or unmatured, which the Releasing Vintage Parties, now have, or can,
                  shall or may have at any time against the Released Debtor Parties.

                                    RELIEF REQUESTED

       11.    By this Motion, the Debtors request entry of the Proposed Order, pursuant to

section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, approving and authorizing

the terms, conditions, and provisions of the Settlement Agreement, and the Debtors’ entry

thereto.

                            BASIS FOR RELIEF REQUESTED

       12.    Bankruptcy Rule 9019(a) provides that “on motion by the trustee and after a

hearing, the Court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). The

settlement of time-consuming and burdensome litigation, especially in the bankruptcy context, is

encouraged. See In re Penn Central Transp. Co., 596 F.2d 1102 (3d Cir. 1979) (“The Court has
                                                4
              Case 19-10210-LSS          Doc 709      Filed 07/12/19     Page 5 of 7



recognized that ‘(i)n administering reorganization proceedings in an economical and practical

manner it will often be wise to arrange the settlement of claims as to which there are substantial

and reasonable doubts.’”) (quoting In re Protective Comm. for Indep. Stockholders of TMT

Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968)). In determining the fairness and equity of a

compromise in bankruptcy, the Third Circuit Court of Appeals has stated that it is important that

the bankruptcy court “apprise[] itself of all facts necessary to form an intelligent and objective

opinion of the probabilities of ultimate success should the claims be litigated . . . and estimate the

complexity, expense and likely duration of such litigation, and other factors relevant to a full and

fair assessment of the [claims].” Id. at 1153.

       13.     The Third Circuit has enumerated the following four-factor test to be used in

deciding whether a settlement should be approved: (1) the probability of success in litigation;

(2) the likely difficulties in collection; (3) the complexity of the litigation involved and the

expense, inconvenience and delay necessarily attending it; and (4) the paramount interest of

creditors. Will v. Northwestern Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006).

       14.     Approval of a proposed settlement is within the “sound discretion” of the

bankruptcy court. See In re Neshaminy Office Bldg. Assocs., 62 B.R. 798, 803 (E.D. Pa. 1986).

The bankruptcy court should not substitute its judgment for that of the debtor. Id. The court is

not to decide numerous questions of law or fact raised by litigation, but, rather, should canvass

the issues to see whether the settlement falls below the lowest point in the range of

reasonableness. See In re W.T. Grant & Co., 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464

U.S. 22 (1983); see also Official Comm. of Unsecured Creditors v. CIT Grp./Bus. Credit Inc. (In

re Jevic Holding Corp.), 787 F.3d 173, 180 (3d Cir. 2015); Mangano v. Warriner (In re ID

Liquidation One, LLC), 555 Fed. App’x 202, 205-206 (3d Cir. 2014); In re Sea Containers Ltd.,

2008 WL 4296562, at *5 (Bankr. D. Del. Sept. 19, 2008).

                                                  5
               Case 19-10210-LSS         Doc 709      Filed 07/12/19   Page 6 of 7



       15.     The Debtors believe that the Settlement Agreement will provide a material benefit

to these estates by settling the outstanding issues between the Debtors and Vintage related to the

Transfer and the Proofs of Claim. Absent entry into the Settlement Agreement, the Debtors

would have potentially faced costly litigation with an uncertain outcome if they sought

immediate recovery of the Transfer. Additionally, the Settlement Agreement provides a material

benefit to the estates by releasing the Debtors from any liability with respect to the Proofs of

Claim that each assert general unsecured claims in the amount of $264,397.20. In short, the

Settlement Agreement was negotiated in good faith and at arm’s length, and represents a

reasonable resolution regarding the Transfer and the Proofs of Claim for the benefit of the

Debtors’ estates.

       16.     In light of the foregoing, the Debtors, in their business judgment, believe that the

Settlement Agreement represents a compromise that is fair and equitable and advances the

paramount interests of the creditors of these estates. Accordingly, for the reasons set forth

above, the Debtors submit that entering into the Settlement Agreement is an exercise of sound

business judgment and that the Court should therefore approve the Debtors’ entry into the

Settlement Agreement.

                                                NOTICE

       17.     The Debtors have provided notice of this Motion to: (i) the U.S. Trustee;

(ii) counsel to the Committee; (iii) counsel to the Prepetition ABL Agent and DIP Agent;

(iv) counsel to the Prepetition Term Agent; (v) Vintage; and (vi) all parties who, as of the filing

of this Motion, have filed a notice of appearance and request for service of papers pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the Debtors submit

that no other or further notice is necessary.



                                                  6
              Case 19-10210-LSS          Doc 709      Filed 07/12/19     Page 7 of 7



       WHEREFORE, the Debtors respectfully request that this Court enter the Proposed Order

granting the relief requested herein and such further relief as it deems just and proper.

Dated: July 12, 2019
       Wilmington, Delaware                    BAYARD, P.A.

                                                /s/ Gregory J. Flasser
                                               Justin R. Alberto (No. 5126)
                                               Erin R. Fay (No. 5268)
                                               Gregory J. Flasser (No. 6154)
                                               600 North King Street, Suite 400
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 655-5000
                                               Facsimile: (302) 658-6395
                                               Email: jalberto@bayardlaw.com
                                                       efay@bayardlaw.com
                                                       gflasser@bayardlaw.com

                                                              - and -
                                               COOLEY LLP
                                               Seth Van Aalten (admitted pro hac vice)
                                               Michael Klein (admitted pro hac vice)
                                               Summer M. McKee (admitted pro hac vice)
                                               55 Hudson Yards
                                               New York, NY 10001
                                               Telephone: (212) 479-6000
                                               Facsimile: (212) 479-6275
                                               Email: svanaalten@cooley.com
                                                      mklein@cooley.com
                                                      smckee@cooley.com

                                               Co-Counsel for the Debtors
                                               and Debtors in Possession




                                                  7
